         Case 2:20-cv-00690-WSS Document 15-1 Filed 08/25/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CLAIRE HICKEY, AKIRA KIRKPATRICK,
 VALERI        NATOLI,         CANDACE N.
 GRAHAM, NICHOLAS BOWES, AND
 CARLY SWARTZ, on behalf of themselves               Case No. 2:20-cv- 00690-WSS
 and all others similarly situated,

                 Plaintiff,

         v.

 UNIVERSITY OF PITTSBURGH,

                 Defendant.


                     AFFIDAVIT OF SETH R. LESSER IN SUPPORT OF
                        MOTION FOR ADMISSION PRO HAC VICE

         I, Seth R. Lesser, make this affidavit in support of the motion for my admission to appear

and practice in this Court in the above-captioned matter as counsel Plaintiffs Claire Hickey, Akira

Kirkpatrick, Valeri Natoli, Candace N. Graham, Nicholas Bowes, and Carly Swartz, on behalf of

themselves and all others similarly situated (collectively, “Plaintiffs”), in the above-captioned

matter pursuant to LCvR 83.2 and LCvR 83.3, LCrR 83.2, and this Court’s Standing Order

Regarding Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

         I, Seth R. Lesser, being duly sworn, do hereby depose and say as follows:

         1.     I am a partner of the law firm Klafter Olsen & Lesser LLP.

         2.     My business address is Two International Drive, Suite 350, Rye Brook, New York

10573.

         3.     I am a member in good standing of the bars of the States of New York, New Jersey,

and the District of Columbia; the Supreme Court of the United States; U.S. District Court for the


                                                 1
        Case 2:20-cv-00690-WSS Document 15-1 Filed 08/25/20 Page 2 of 3




Northern, Eastern, Western and Southern Districts of New York; U.S. District Court for the

District of New Jersey; U.S. District Court for the District of Colorado; U.S. District Court for the

Central District of Illinois; U.S. District Court for the Eastern and Western Districts of Michigan;

U.S. District Court for the District of Connecticut; U.S. District Court for the Western District of

Tennessee; U.S. Court of Appeals for the District of Columbia Circuit; U.S. Court of Appeals for

the First Circuit; U.S. Court of Appeals for the Second Circuit; U.S. Court of Appeals for the Third

Circuit; U.S. Court of Appeals for the Sixth Circuit; U.S. Court of Appeals for the Seventh Circuit;

U.S. Court of Appeals for the Eighth Circuit; U.S. Court of Appeals for the Ninth Circuit; U.S.

Court of Appeals for the Tenth Circuit; and U.S. Court of Appeals for the Eleventh Circuit.

       4.      My bar identification numbers are New York No. 2265585 and New Jersey No.

051051988.

       5.      A current certificate of good standing from the Bar of the State of New York is

attached to this Affidavit as Exhibit A.

       6.      I have no previous disciplinary proceedings concerning my practice of law that

resulted in a non-confidential negative finding or sanction by the disciplinary authority of the bar

of any state or any United States court.

       7.      I attest that I am a registered user of ECF in the United States District Court for the

Western District of Pennsylvania.

       8.      I attest that I have read, know, and understand the Local Rules of Court for the

United States District Court for the Western District of Pennsylvania.

       9.      Based upon the foregoing, I respectfully request that I be granted pro hac vice

admission in this matter.




                                                 2
        Case 2:20-cv-00690-WSS Document 15-1 Filed 08/25/20 Page 3 of 3




       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to punishment.

DATED: August 25, 2020                             /s/ Seth R. Lesser
                                                   Seth R. Lesser
                                                   KLAFTER OLSEN & LESSER LLP
                                                   Two International Drive, Suite 350
                                                   Rye Brook, NY 10573
                                                   (914) 934-9200
                                                   Counsel for Plaintiff




                                               3
